Citation Nr: 1629034	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder with depression (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that granted service connection for the Veteran's PTSD and evaluated it as 50 percent disabling effective August 20, 2004.  The Veteran's appeal derives from his disagreement with the initial 50 percent disability rating assigned.  In a May 2013 rating decision, the RO granted an increased disability rating to 70 percent for the Veteran's service-connected PTSD and awarded a total disability rating due to individual unemployability (TDIU) effective August 20, 2004.  The Veteran has continued to disagree with the disability rating assigned.

The Board notes that, during the pendency of the appeal of this claim, the Veteran also had other claims pending for multiple conditions.  In a July 2014 statement, the Veteran withdrew all of his claims pending at that time except for this claim seeking a higher disability rating for his service-connected PTSD.  Consequently, the Board has no jurisdiction over any of those claims that were withdrawn.  

In the July 2014 statement, the Veteran also claimed entitlement to special monthly compensation based on the need for aid and attendance/being housebound.  In a January 2015 rating decision, the RO denied the Veteran's claim and he disagreed with that denial in August 2015.  The RO issued a Statement of the Case in October 2015.  On November 11, 2015, the Veteran's attorney submitted a statement entitled "Substantive Appeal In Lieu of Form 9" appealing the denial of special monthly compensation.  

The Board acknowledges that the issue of entitlement to special monthly compensation based on the need for aid and attendance/being housebound has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ may still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD has been productive of total occupational and social impairment as of February 1, 2006, but not earlier.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for service-connected PTSD are met as of February 1, 2006, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his attorney has argued otherwise.

The Veteran initially sought service connection for PTSD in August 2004.  His claim was denied, and he appealed.  Service connection for PTSD with depression was granted in a January 2010 rating decision and a 50 percent disability rating was assigned effective August 20, 2004.  Thereafter, the Veteran disagreed with the assigned disability rating claiming a higher evaluation is warranted.  In a May 2013 rating decision, a 70 percent disability rating with a TDIU was awarded effective August 20, 2004.  The Veteran has continued to disagree with the disability rating assigned contending that a 100 percent disability rating should be assigned for his service-connected PTSD.  In June 2016, the Veteran, via his attorney, submitted new argument and evidence in support of his claim essentially contending that the VA has erred in treating the Veteran's current cognitive impairment (i.e., dementia) as a competing, nonservice-connected condition and attributing his most severe psychiatric symptoms to that condition instead of either (1) applying Mittleider v. West, 11 Vet. App. 181 (1998) (i.e., attributing nonservice-connected symptoms that cannot be separated from service-connected symptoms to the service-connected disability) or (2) finding that the Veteran's dementia is secondary to his service-connected PTSD either directly or secondarily as a result of his alcoholism that is directly related to the service-connected PTSD.  The Veteran submitted a new medical opinion to support the second contention with a waiver of RO consideration.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

In the present case, the Board finds that it need not address the argument raised by the Veteran and his attorney in the June 2016 correspondence.  Rather, the Board finds that the evidence received since February 1, 2006 is sufficient to demonstrate that the Veteran's PTSD alone, without consideration of any other possible mental health disorder, has been productive of total occupational and social impairment as of that date.  

In support of his claim for service connection, the Veteran submitted multiple private medical statements including one dated February 1, 2006 in which the private examiner diagnosed the Veteran to have PTSD, severe, and depressive disorder, not otherwise specified, related to his military experiences and his PTSD; and alcohol dependence.  PTSD symptoms reported include symptoms of re-experiencing such as intrusive recollections, distressing dreams and flashbacks with physiological responses; symptoms of persistent avoidance of stimuli and numbing of general responsiveness such as heavy drinking since military, unwillingness to travel by airplane or ship, no interest or participation in his three marriages and parenting, strong feelings of detachment from others, no contact with any family for years including his three oldest children, no strong emotional connection to anyone, only superficial connections with people, never seen his grandchildren; and symptoms of arousal including sleep impairment (can fall asleep but unable to stay asleep), anger, irritability, hypervigilance and difficulty with concentration.  He also has thoughts of hurting and/or killing others without plan or attempt.  The examiner acknowledged that he had a problem with short-term memory but stated that there is no evidence that his memory problems are related to his PTSD although it may be related to his alcohol use.  She assigned a GAF score of 41.  She opined that the Veteran's PTSD symptoms have been present since he was discharged from the Navy.  She stated that these symptoms have led to severe social and emotional consequences, and they have profoundly and negatively affected every aspect of his life.  She further opined that the Veteran is totally disabled as a consequence of his PTSD and the other symptoms related to this disorder.  

In November 2009, the Veteran underwent VA examination at which he reported severe PTSD symptoms along with symptoms of depression.  He reported having no friends; being married three times and, although his current marriage had lasted 20 years, arguing a lot; and having one adopted child with whom he did not speak.  The Veteran reported having difficulties with activities of daily living and that his wife has to remind him of appointments because of his depression and lack of motivation.  On Mental Status Examination, the Veteran had a mildly dysphoric mood.  Short-term memory and concentration were both in the below average range.  He reported passive suicidal ideation.  The examiner diagnosed PTSD with secondary depression.  The examiner stated that the Veteran's PTSD symptoms have interfered at work and in his social relationships.  At work, he was getting fired from multiple jobs for disagreeing with bosses over whether or not a job was being done correctly.  The examiner assigned a GAF score of 40.  

In an August 2012 addendum to her February 2006 report, the private examiner indicated that she had recently re-evaluated the Veteran and he continues to have severe PTSD symptoms.  She was not able to complete a full report for the Veteran but stated she was able to confirm that the Veteran's current symptoms were consistent with the symptoms he was experiencing when she completed the previous report, but are more severe than before.  In her opinion, the Veteran remains 100 percent disabled.  

Considering this evidence, the Board finds that it is sufficient to establish that the Veteran's PTSD has been productive of total occupational and social impairment since February 1, 2006 and thus a 100 percent disability rating is warranted.  The private examiner who penned the February 2006 and August 2012 medical statements clearly opined that the Veteran was and remained totally disabled due to his PTSD.  Moreover, the GAF score of 41 she assigned is consistent with such a finding.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  (Emphasis added.)

Likewise, although the November 2009 VA examiner did not clearly indicate the Veteran's PTSD caused total occupational and social impairment, the GAF score of 40 assigned is indicative of such a finding.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  (Emphasis added.)

The Board, however, declines to grant a 100 percent disability rating prior to February 1, 2006 because the evidence does not demonstrate the Veteran's PTSD was of sufficient severity to warrant such a disability rating prior to that time.  This is evidenced by the fact that both a June 2005 VA Mental Health consultation note and an October 2005 private medical statement do not show the Veteran reported symptoms of the same severity as he did at the examinations in February 2006 and thereafter.  At the June 2005 VA Mental Health consultation, the Veteran's reported PTSD symptoms included flashbacks, nightmares, increased startleness, interrupted sleep, hyperness and limited friends, but he denied a sense of flashbacks during the day or intrusive memories.  He admitted to a significant history of alcohol use since 1958.  He was diagnosed to have PTSD, mild to moderate; alcohol dependency, significant and long-standing; and rule-out dysthymia versus mood disorder secondary to alcohol abuse.  The October 2005 private medical statement shows the Veteran reported having PTSD symptoms including nightmares, flashbacks, interrupted sleep, intrusive memories, hypervigilance, anxiety, physiological arousal, avoidance of triggers such as airplanes, and isolation.  She stated that the Veteran's symptoms have interfered with his marriage and his ability to function in life.  

Furthermore, the GAF scores assigned by the VA and private examiners were 55 to 60 and 50, respectively.  As previously noted, GAF scores ranging from 41 to 50 reflect serious symptoms or serious impairment in social, occupational or school functioning.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  Thus, the GAF scores assigned by these examiners clearly do not reflect anywhere near the severity of the later scores of 40 and 41.  Also, although the GAF scores of 41 and 50 both reflect serious symptoms or serious impairment, clearly the score of 50 would be less serious than 41 in considering the severity of the Veteran's PTSD on the GAF's sliding scale.  

Finally, the Board notes that the most recent VA examination conducted in December 2014 attempted to separate the symptoms related to the Veteran's service-connected PTSD from those related to his nonservice-connected dementia.  In doing so, the examiner described the Veteran's PTSD symptoms as mild but also stated they are consistent with the November 2009 evaluation.  Although staged ratings are acceptable in the present case because this is an initial rating, see Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board will not stage the Veteran's rating based upon this examination since the examiner stated that his examination findings were consistent with the November 2009 evaluation.  

Thus, the Board finds that the preponderance of the evidence is in favor of finding that a disability rating of 100 percent is warranted as of February 1, 2006, but not prior thereto.  To that extent, the Veteran's appeal is granted.

Other Considerations

With regard to consideration of referral for an extraschedular rating for the Veteran's service-connected PTSD prior to February 1, 2006, the Board finds that referral is not warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Special Monthly Compensation 

In June 2016 correspondence, the Veteran's attorney included as an issue on appeal a claim for special monthly compensation based upon the need for the aid and attendance of another person from August 20, 2004 onward.  As noted in the Introduction, the Veteran filed a claim in July 2014 for special monthly compensation based on aid and attendance that was denied, which denial he has appealed but such appeal is not presently before the Board at this time.  

However, in claiming special monthly compensation back to August 2004, the effective date of the grant of service connection for PTSD, the Veteran is essentially requesting that such a claim be inferred as part of his claim for an increased disability rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC  is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board should consider entitlement to special monthly compensation along with an increased disability rating claim when (1) the Veteran claims entitlement to such a benefit; (2) it is raised by the evidence of record, i.e., the evidence suggests that the service-connected disability (or disability awarded on an "as if" basis under 38 U.S.C.A. § 1151) results in impairment of the senses, loss or loss of use (of the extremities, creative organ, breast, or buttocks), or renders a veteran housebound or in need of the regular aid and attendance of another person, see 38 C.F.R. § 3.155(d)(2); Akles, 1 Vet. App. at 121; or (3) the Board's handling of an increased rating claim results in a combination of disability ratings (including those not on appeal) such that a veteran is eligible for special monthly compensation (e.g. as a result of the Board's action, a veteran now has a single service-connected disability rated as 100 percent disabling, and (1) has additional service-connected disabilities that involve a different bodily system than the 100 percent disability and are independently rated at a combined disability rating of 60 percent or higher; or (2) the Veteran is permanently housebound by reason of service-connected disability or disabilities, see 38 U.S.C.A. § 1114(s), Bradley, 22 Vet. App. at 294. 

Entitlement to special monthly compensation should not be considered where a veteran has not claimed entitlement and there is no evidentiary support in the record for an award of special monthly compensation.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (providing that where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Clearly the Veteran did not file an actual claim for special monthly compensation until July 2014.  Furthermore, the Board's handling of his increased rating claim does not result in a combination of disability ratings such that he would be eligible for special monthly compensation under 38 U.S.C.A. § 1114(s).  As a result of this decision, the Veteran is service-connected for PTSD evaluated as 100 percent disabling (either schedular or TDIU), but his other service-connected disabilities of hearing loss, tinnitus and pleural plaques do not combine to at least 60 percent at any point during the appeal period as, at most, they combine to 40 percent and there is no indication the Veteran is housebound as a result of his service-connected disabilities.  

Consequently, in order to infer a claim for special monthly compensation based upon a need for aid and attendance of another person, such a claim must be factually raised by the record.  In the present case, the Board finds that it is not.  

Special monthly compensation under 38 U.S.C.A. § 1114(l) is authorized for a veteran whose service-connected disabilities leave him/her so helpless as to be in need of regular aid and attendance.  Determinations as to factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following criteria:  (1) inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; (2) frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care and assistance on a regular basis to protect the veteran from hazards or dangers incident to his/her daily environment.  38 C.F.R. § 3.352(a).  

Initially the Board notes that the Veteran's disability is a mental disorder such that he does not have the frequent need to adjust prosthetic or orthopedic appliances, the inability to feed himself through loss of coordination of upper extremities or through extreme weakness; or the inability to attend to the wants of nature. 

In considering whether an inferred claim for special monthly compensation based on aid and attendance has been raised by the record, the Board will not consider any evidence received after July 25, 2014 when the Veteran filed an actual claim for special monthly compensation.  Therefore, evidence received thereafter relates to an actual claim and cannot be the basis for an inferred claim.    

Furthermore, as previously discussed, in granting the Veteran's claim for an increased disability rating for his service-connected PTSD, the Board did not address the Veteran's contention that his dementia is due to his service-connected PTSD, either directly or secondarily as due to his alcoholism, which is directly due to his service-connected PTSD.  Separate claims for service connection for dementia (adjudicated as memory loss) and alcoholism (adjudicated as alcohol abuse) have previously been denied by the RO and are not before the Board at this time.  Consequently, insofar as it is argued that the Veteran's need for aid and attendance is due to his dementia and/or alcoholism, these conditions are nonservice-connected disorders and thus, the Board cannot take them into account when considering whether the record raises an inferred claim of special monthly compensation. 

Moreover, the Veteran's attorney points to an August 1996 private psychiatric evaluation report that states that the Veteran "does not do any shopping, cooking or housekeeping and he cannot pay his bills."  The Board finds that the probative value of this evidence is greatly lessened by the eight years lapse in time between when it was generated and the applicable appeal period, in other words, August 2004 and later.  Even more significantly, at the time the Veteran filed his claim for service connection for PTSD in August 2004, he denied having the need for aid and attendance of another person and none of the immediate medical evidence generated within the first couple years thereafter demonstrated he needed assistance with his activities of daily living.  On his original VA 21-526, in respect to his application for nonservice-connected pension, he responded "NO" when asked if he was claiming special monthly pension because he needed regular assistance of another person or was housebound.  

Additionally, the medical evidence for the applicable period from August 2004 to July 2014 fails to demonstrate that the Veteran needed the aid and attendance of another person due to his service-connected PTSD.  The June 2005 VA Mental Health consultation note and surrounding VA treatment records, as well as the November 2005 and February 2006 private psychiatric evaluation reports, do not state that the Veteran could not perform his activities of daily living or that he needed any assistance in performing them.  

In support of the contention that there was an inferred claim for special monthly compensation during the relevant applicable appeal period, the Veteran's attorney points to the November 2009 VA examination report and the August 2012 private medical statement.  The attorney submits that the statement in the November 2009 VA examination report that the Veteran "has difficulties with his activities of daily living and needs to be reminded by wife because of his depression and lack of motivation."  From the August 2012 private medical statement, the attorney set forth that "the Veteran would not be able to live on his own '[w]ithout his wife's daily support in every aspect of his life,' as he is 'chronically depressed and anxious without relief from these symptoms.'"  

With regard to the statement in the November 2009 VA examination report, the Board observes that this statement was merely a recording by the examiner of what the Veteran reported rather than a finding by the examiner as to the effect the Veteran's symptoms had on his ability to perform his activities of daily living.  Consequently, the examiner made no finding as to the effect that the Veteran's PTSD symptoms had on the Veteran's ability to perform his activities of daily living.  Thus, there is no medical support for the Veteran's report of impairment of his activities of daily living due to symptoms of PTSD or related depression.

Furthermore, although the Veteran is competent to report that he had difficulties performing his activities of daily living and that he needed reminding by his wife to do them, the question as to why he forgets to do them is more complicated given his mental health history as shown by the evidence of record such that either the Veteran is not competent to render a statement of etiology or, if he is, his statement is not credible.  The evidence indicates that he has a long-standing history of having memory deficits that are related to his nonservice-connected dementia rather than his service-connected PTSD.  The Veteran was diagnosed to have dementia that affected his memory as early as 1993, more than a decade before a diagnosis of PTSD was rendered in 2005.  See October 14, 1993 State of California, Evaluation Form for Mental Disorders.  More significantly, the Veteran's dementia and/or memory deficits have clearly been related to his alcoholism, but not his service-connected PTSD.  See id., June 14, 1996 VA Consultation Sheet; January 29, 1996 VA psychiatric evaluation; August 15, 1996 Psychiatric Evaluation for Social Security Disability; February 1, 2006 private medical statement; December 2014 VA examination report.  Significantly, the February 2006 private examiner specifically opined that the Veteran's short-term memory problems were not due to his PTSD and instead stated they may be related to his alcoholism.  

Thus, insofar as the Veteran's statement relates that he forgets to do his activities of daily living and needs to be reminded, the Board finds that the statement is not competent because there are multiple mental health diagnoses that could cause his lack of memory, service-connected and nonservice-connected, and, therefore, a medical opinion would be needed to determine which would be one causing him difficulties in performing his activities of daily living.  Even if the Board were to accept that the Veteran was competent to report what symptoms were causing his difficulties in performing his activities of daily living, the Board finds that report inconsistent with other concurrent reports that failed to show his report of having any difficulties with his activities of daily living due to his PTSD symptoms.  Again, the medical evidence from 1993 and 1996 shows the Veteran had memory deficits were caused by his alcohol-related dementia.  Thus, the Board finds that the report at the February 2009 VA examination that the Veteran had difficulty performing activities of daily living due to symptoms of PTSD or related depression to either not be competent or credible to support a claim for special monthly compensation based upon a need for aid and attendance of another person due to his service-connected PTSD.  

As for the August 2012 medical statement, the private examiner did not actually link the quoted phrases as the attorney has presented them but rather the second quoted phrase is in the paragraph preceding the first quoted phrase.  The private examiner stated:  "Due to all of his service related medical/psychological symptoms, he remains 100 [percent] disabled.  He is emotionally, physically and mentally incapable of working at anything for any length of time on any kind of job.  He is incapable of managing his own funds.  Without his wife's daily support in every aspect of his life, he could not live on his own."  Thus, by adding these two phrases together, the attorney took the first phrase out of context.  

When reading the first phrase in context, it is clear that the private examiner did not only consider the Veteran's psychological symptoms but also medical symptoms in considering his capacity to care for himself.  The Board notes that the Veteran has sought, and been denied, service connection (or other compensation) for multiple medical disorders to include a low back disorder, peripheral neuropathy of all four extremities, residuals of a head injury, hypertension, bilateral foot disorders, eye disorders to include glaucoma and left eye blindness, and esophageal cancer.  He has also sought and been denied service connection for other mental disorders to include dementia (memory loss), alcoholism (alcohol abuse), dysthymia, mood disorder, depression and stress.  However, as service connection has not been established for any of these conditions, the Board cannot consider their effect on the Veteran's need for aid and attendance of another person in determining whether a claim for special monthly compensation has been raised.  It can only consider whether the Veteran's service-connected PTSD, hearing loss, tinnitus and pleural plaques cause him to need aid and attendance.  

Consequently, the Board finds that the evidence does not raise a claim for special monthly compensation based upon the need for aid and attendance of another person due to the Veteran's service-connected PTSD as part of the claim for an increased disability rating for that disability.   



ORDER

Entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD prior to February 1, 2006 is denied.

Entitlement to an initial disability rating of 100 percent for service-connected PTSD as of February 1, 2006 is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


